DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 22 November 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-18 are pending; Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-15 are subject to examination on the merits.

Priority
The instant application was filed 23 April 2020 and claims no priority to any other applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08. 
Specification
Compliance with Sequence Rules
(I)  The specification is objected to because the application contains an electronically filed sequence listing.  However, said sequence listing is not incorporated by reference into the specification.  Applicants should amend the specification to include a section below the Field of Disclosure which is entitled something like “Electronic Sequence Listing” and a paragraph which contains the following information (filling in the appropriate information where the XXX’s are).
The instant application contains a Sequence Listing that has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. The ASCII copy, created on XXX, is named XXX.txt, and is XXX bytes in size.

(II)  The specification is further objected to for not complying with the sequence rules.  The sequence listing, filed in computer readable form (CRF) and paper copy on 23 April 2020, has been received and entered.  However, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The following Figures contain sequences that contain four or more consecutive amino acids without any corresponding SEQ ID NO: and/or no reference to any SEQ ID NO: in the Brief Description of the Drawings.
In Figure 1A, the amino acid of plasminogen is shown, however, there is no corresponding SEQ ID NO: (this can be in the Figure itself OR in the Brief Description of the Drawings).

In Figure 1C, only the amino acid sequence is referenced in the Brief Description of the Drawings section.  However, the nucleotide sequence is also disclosed and as such, it must to be referenced by SEQ ID NO:.

In 3B, the Figure references two different loops with more than four amino acid defined and as such, said amino acids must have a reference (e.g. SEQ ID NO: 1).

Figure 4 displays a synthetic amino acid sequence which requires a sequence identifier/SEQ ID NO:.

Figure 5B shows a portion of plasminogen amino acid sequence and as such, said sequence must be referenced by a specific sequence identifier/SEQ ID NO:.


Specification:
f) 	Finally, in the specification itself on p. 23 and 24, the Loops having defined amino acids should be referenced/tied to a SEQ ID NO:

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:, which can be in the Brief Description of the Drawings section of the specification.  – See also MPEP 2422.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that it is a method for treating and/or preventing diseases in a patient caused by “a pathogenic polypeptide”.  
While Applicant’s are able to be their own lexicographers (MPEP 2173.01), the term should not be repugnant to that which is understood by those skilled in the art (unless Applicant’s have specifically defined an alternative interpretation of that term in the specification, which they have not).  Here claiming that a polypeptide can be pathogenic is to repugnant everything known and defined the art regarding pathogens which are interpreted as a microbe of some kind (e.g. virus, bacterium, fungi, parasite, etc. – see Balloux & van Dorp, BMC Biology, 2017 – cited herein).  
Here, with the term “pathogenic polypeptide”, it unclear as to the intended scope of sequence(s) and/or post-translational modification(s) of the polypeptide that are intended as being encompassed by the phrase “pathogenic” with respect to a polypeptide.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites wherein the mutant and/or fusion plasminogen or plasmin polypeptide “is selected by the following methods” and then lists different methods from all of the methods (a)-(g).  
The claims will be interested as being a Markush group type claim. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir.1988).  

1.Breadth of the claims.
In regards to the method of the invention and the breadth of the claims the broadest interpretation that applies is a method for the treatment and prevention of any or all diseases caused by a polypeptide which causes a disease of some kind by administering a mutant plasminogen or plasmin polypeptide or a fusion protein of either.  In another regard, claim 3 is drawn to the treatment or prevention of Alzherimer’s by administer said plasmin/plasminogen polypeptides. 
2. The nature of the invention.  

3. The state of prior art.
In regards to the prevention of the claimed diseases, the prior art provides evidence for the treatment of clots/fibrinolysis using therapeutic polypeptides such as mutant plasminogen or plasmin polypeptide or a fusion protein and treatment of diseases such as leukemia, Alzheimer’s, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease or liver disease can in any way be treated by mutant plasminogen or plasmin polypeptide or a fusion protein of either.  However, a method of prevention of any of these diseases and in addition, for prevention of any of the fibrinolytic or thrombotic diseases, have not been shown in the art, and certainly not in the specification, to prevent any disease at all.  Rather, the specification is drawn to how to make and purify the polypeptides but does not actually use them to treat anything in any kind of subject whatsoever giving only prophetic wishes of what the polypeptides might be used for in disease treatment (See Examples 1-3: Potential Use of mutant plasminogen and plasmin polypeptide….”, wherein no 
4. The relative skill in the art.
The relative skill in the art as it relates to the method of method for the treatment and prevention of any or all diseases caused by a polypeptide which causes a disease of some kind by administering a mutant plasminogen or plasmin polypeptide or a fusion protein of either the invention is characterized by that of a M.D. or Ph. D. level individual. 
5. The level of predictability in the art.
Since there is not much known about the nature of preventing any or all disease caused by polypeptides, including leukemia, Alzheimer’s, ischemic stroke, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease, cardiovascular disease or liver disease, the specification would need to have more detail as how to make and use the invention. One skill in the art would not be able to readily anticipate the effect of administering the mutant plasminogen or plasmin polypeptide or a fusion protein thereof of the current invention in regards to preventing any or all disease caused by polypeptides, including leukemia, Alzheimer’s, ischemic stroke, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease, cardiovascular disease or liver disease.  Furthermore, given one skill in the art would not be able to readily anticipate the effect of administering the mutant plasminogen or plasmin to treat Alzheimer’s.  Given that said polypeptides have been known, studied and utilized for decades, said polypeptides still have not been utilized in any Alzheimer’s treatments with success.
6. The amount of guidance present.
The applicant has not provided any guidance for the treating or preventing the noted diseases.  Rather, the specification is drawn to how to make and purify the polypeptides but does not actually use them to treat anything in any kind of subject whatsoever giving only prophetic wishes of what the polypeptides might be used for in disease treatment (See Examples 1-3: Potential Use of mutant plasminogen and plasmin polypeptide….”, wherein no experimental evaluation as taken place).  It further does not show any evidence that administration can prevent any disease of any kind whatsoever.  
7. The existence of working examples.
As noted above, the only working examples present are drawn to how to produce mutant plasminogen/plasmin polypeptides and purify them.  However, the specification does not provide any information or examples that would suggest the applicants invention can be used to treat or prevent anything outside what is already known in the art for said polypeptides to be used for, e.g. treating fibrinolytic or thrombolytic events.
8. The quantity of experimentation necessary.
In the case of treating and preventing any or all disease caused by polypeptides, including leukemia, Alzheimer’s, ischemic stroke, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease, cardiovascular disease or liver disease would be required to practice the invention since the specification has not shown to a person skill in the art how to even contemplate going out doing this without considerable undue experimentation (e.g. the specification 
Due to the large quantity of experimentation necessary to provide evidence that the claimed mutant plasminogen/plasmin or fusion proteins thereof of the invention will treat or prevent any or all disease caused by polypeptides, including leukemia, Alzheimer’s, ischemic stroke, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease, cardiovascular disease or liver disease, the lack of guidance presented in the specification regarding the same, the absence of a working example directed to same, the unpredictable nature of the invention with regards to prevention, the state of the prior art not providing any evidence for any methods of treatment or prevention for any or all disease caused by polypeptides, including leukemia, Alzheimer’s, ischemic stroke, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease, cardiovascular disease or liver disease, and the breadth of the claims which fails to provide particular steps involved in the treatment or prevention any or all disease caused by polypeptides, including leukemia, Alzheimer’s, ischemic stroke, peripheral arterial occlusion, disseminate intravascular coagulation, sepsis, hyaline membrane disease, cardiovascular disease or liver disease, the specification fails to teach the skilled artisan in the art how to make and use the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li, J. (US 2019/0247472 – cited herein).
Li teaches:
Regarding claims 1-2, 4-5, a method of administering a therapeutically effective amount of a mutant plasminogen to treat various thrombosis related diseases selected from: 
pancreatitis and cirrhosis caused by portal vein thrombosis; renal embolism caused by renal vein thrombosis; systemic sepsis, pulmonary embolism, cerebral thrombosis caused by internal jugular vein thrombosis; organ infarctions caused by arterial thrombosis, including but not limited to: cerebral infarction, myocardial infarction, 
Regarding the mutant plasminogen administered, said plasminogen is selected from mini-plasminogen and micro-plasminogen (e.g. instant SEQ ID NO: 2-3), which can have addition conservative mutations (See paragraph 0036, 0049).  
Regarding claims 7-8, said mutant plasminogen, e.g. a mini- or micro-plasminogen upon activation by activator located systemically would then result in a mutant plasmin (See paragraph 0004).  
Regarding claims 9-12, said plasminogen can be wild-type plasminogen (e.g. SEQ ID NO: 4 which is identical to instant SEQ ID NO: 1), microplasminogen (e.g. SEQ ID NO: 12 which is identical instant SEQ ID NO: 3 except deletion of the N-terminal Ala) or miniplasminogen (e.g. SEQ ID NO: 10 which is identical to instant SEQ ID NO: 2 with the exception of the addition of 15 amino acids to the N-terminus) – See paragraphs 0036 and 0049.  
Regarding claims 13-15, said mutant plasminogen can be produced and purified from E. coli expression systems (paragraph 0093), yeast expression systems (paragraph 0094) or mammalian expression systems (paragraph 0091).  

Claim(s) 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zwaal, R.R. (US 2013/0273028 – cited herein).
Li teaches:
Regarding claims 1-2, 4-5, a method of administering a therapeutically effective amount of a mutant plasminogen to treat various diseases by promoting lysis of fibrin deposits wherein said diseases reducing circulating fibrinogen, reducing alpha2-antiplasmin levels, and pathological fibrin deposits (See paragraph 0027); wherein said mutant plasminogen derived from Glu- or -Lys-plasminogen, mini or microplasminogen or plasmins thereof, wherein they further comprise addition site directed mutagenesis which was been screened. 
Regarding claims 7-8, said mutant plasminogen, e.g. a mini- or micro-plasminogen upon activation by activator located systemically would then result in a mutant plasmin (See paragraph 0086).  
Regarding claims 9-12, said plasminogen can be plasminogen or plasmin as noted above having internal substitutions and said mutant can further have one or more kringle domain deleted (See paragraph 0083)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, J. (US 2019/0247472 – cited herein) as applied to claims 1-2, 4-5 and 6-15 above, and further in view of Kaur et al. (PLOS One, 2019 – cited herein).
The teachings of Li are discussed above and incorporated by reference into the instant rejection.  Li, however, does not teach methods of mutating the plasmin or plasminogen polypeptide and further pegylating them.
Kaur et al. teach the site-directed pegylation of microplasmin which improves said polypeptides in vivo half-life as well as its resistance to alpha2-microplasmin (See Abstract): 
Thus, the present study successfully identifies single- and double-site PEGylated muteins of microplasmin with significantly enhanced functional half-life through enhanced resistance to inactivation by its in vivo plasma inhibitor. Such an increased survival of bioactivity in situ, holds unmistakable potential for therapeutic exploitation, especially in ischemic strokes where a direct, catheter based deposition within the cranium has been shown to be promising, but is currently limited by the very short in vivo bioactive half-life of the fibrin dissolving agent/s.

	Said plasmin is recombinantly produced, purified and pegylated on its loop.  Pegylation sites were preferably located on loop structures (See 2nd paragraph under Discussion) and as noted, produces increased half-life and decreased cleavage by alpha2-antiplasmin (See Tables 1 and 5; Figure 8). 
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize site-specific pegylation of mutant plasmin or plasminogen of Li in order to treat the noted diseases because Kaur et al. specifically teach the advantages of doing so, e.g. enhanced functional half-life through enhanced resistance to inactivation by its in vivo plasma inhibitor.  This in and of itself would be motivation to one skilled in the art to perform site-directed Cys-pegylation of 
	As such, the references when combined render the instant claims as prima facie obvious.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 February 2022